Exhibit 99.1 STATE OF VERMONT PUBLIC SERVICE BOARD Docket No. 7694 Investigation into the Rates of Central Vermont Public Service Corporation ) ) Ordered entered:12/29/2010 ORDER OPENING INVESTIGATION AND NOTICE OF PREHEARING CONFERENCE I. INTRODUCTION In this Order, for the reasons set forth below, we allow a 7.46 percent increase in Central Vermont Public Service Corporation's ("CVPS" or the "Company") rates to take effect beginning with bills rendered January 1, 2011. We also open an investigation into those rates pursuant to 30 V.S.A. § 227(b). II. BACKGROUND CVPS operates under an Alternative Regulation Plan ("Plan"). Under the Plan, CVPS may submit what is termed a "Base Rate" filing each November 1, for effect on a bills-rendered basis January 1 of the following year. The Plan also defines certain parameters for the Base Rate Filing, including the mechanism by which CVPS will calculate its allowed return on equity ("ROE"). On November 1, 2010, CVPS filed a request for a 7.46 percent increase in its Base Rates pursuant to the Plan, effective beginning with bills rendered January 1, 2011. On that same date, CVPS filed a request for an 8.34 percent increase in its Base Rates.This increase is premised upon the Public Service Board ("Board") approving certain modifications to the Plan, including a change to the Plan's mechanism for determining CVPS's allowed ROE. These changes are currently pending in Docket 7627; technical hearings on the proposed amendments to the Plan are scheduled for January 2011. Docket No. 7694
